Exhibit 10.13

NOTICE OF CONVERSION

In consideration of $4,000.00 paid to the holder hereof and the issuance of a
promissory note of the Corporation of $48,000.00 to the holder substantially in
the form attached hereto as Exhibit A, along with a waiver of all dividend
rights relating to the Dividend Period subsequent to March 30, 2013, the
undersigned holder does hereby elect to convert 16 shares of 15% Series A1
Convertible Preferred Stock (“Series AI Preferred Stock”) into 100,800 shares of
common stock of Arête Industries, Inc. Also, in consideration of the above, the
undersigned also tenders back to the Company these 16 shares of Series A1
Preferred Stock, such shares to be cancelled.

 

HOLDER By:   Burlingame Equity Investors II, LP  

/s/ Blair Sanford

Name:   Blair Sanford Title:   Managing Member of General Partner Date:   June
28, 2013 ARÊTE INDUSTRIES, INC. By:  

/s/ Nicholas Scheidt

  Nicholas Scheidt, President Date:   June 28, 2013